Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a respective second current limit circuit having an input coupled to the control node and having an output coupled to the enable circuit; a first comparator having a first an input coupled to the channel sensor output, having a second input coupled to a switch, and having a first comparator output coupled to the adaptive thermal input; and an ambient thermal circuit including a second comparator, the ambient thermal circuit having an ambient sensor input, having an input coupled to the channel sensor output, and having an ambient thermal output coupled to the ambient thermal input; and a control circuit including an ambient thermal sensor physically spaced from the channel thermal sensor, the ambient thermal sensor having an output coupled to the ambient sensor input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842